SHEA, J.,
dissenting. I disagree with the conclusion reached in the majority opinion that the judgment must be reversed because of the failure of the trial court to inquire further whether the plea was the result of force or threats or of promises apart from a plea agreement, after the defendant had responded affirmatively during the plea proceeding to the court’s question, “Is this plea voluntary?” That holding is based on the view that Practice Book § 712, now § 39-20, which provides that the court, before accepting a guilty plea, must determine, by addressing the defendant personally, “that the plea is voluntary and is not the result of force or threats or of promises apart from a plea agreement,” requires strict compliance, unlike Practice Book § 711, now § 39-19, which requires only substantial compliance. I believe that the majority opinion departs significantly from precedent that has heretofore been regarded as controlling.
In considering the effect of the trial court’s failure to inform a defendant of the mandatory minimum sentence for the crime to which he had pleaded guilty, as required by Practice Book § 711 (2), our Supreme Court has declared that “that fact alone is not dispositive of *758the defendant’s constitutional claim. We must determine, instead, whether, in light of all of the circumstances evident from the record before us, the trial court’s failure to inform the defendant of the statutorily required minimum sentence rendered his guilty plea unknowing or involuntary.” State v. Domian, 235 Conn. 679, 687-88, 668 A.2d 1333 (1996). “A defendant can voluntarily and understandingly waive [his privilege against self-incrimination, his right to trial by jury, and his right to confront his accusers] without literal compliance with the prophylactic standards of Practice Book §§ 711 and 712.” State v. Badgett, 200 Conn. 412, 418, 512 A.2d 160, cert. denied, 479 U.S. 940, 107 S. Ct. 423, 93 L. Ed. 2d 373 (1986). “Not every deviation from the specific requirements of a Practice Book rule necessitates reversal.” State v. Suggs, 194 Conn. 223, 226-27, 478 A.2d 1008 (1984). “ [W]here there has been a substantial compliance with [Practice Book § 711], such that none of the defendant’s constitutionally protected rights has been infringed upon, the failure to comply with each and every requirement of [Practice Book § 711] does not automatically require the vacating of the defendant’s plea.” State v. Godek, 182 Conn. 353, 360, 438 A.2d 114 (1980), cert. denied, 450 U.S. 1031, 101 S. Ct. 1741, 68 L. Ed. 2d 226 (1981).
Although the cases cited involve deviations from the script of Practice Book § 711 rather than Practice Book § 712,1 perceive no good reason to distinguish between them with respect to whether the applicable standard of compliance should be strict or substantial. Both provisions relate to the waiver by a defendant in a criminal case of significant constitutional rights.
The trial court accepted the defendant’s guilty plea in this case only after a lengthy and careful interrogation of the defendant concerning his understanding of each of the items set forth in Practice Book § 711, including the privilege against self-incrimination, trial by jury and *759confrontation of witnesses, which are characterized in Boykin v. Alabama, 395 U.S. 238, 243-44, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969), as the “core” constitutional rights that a defendant must waive before his guilty plea may be accepted. The trial court went far beyond the requirements of Practice Book §§ 711 and 712 in ascertaining from the defendant the circumstances involving his participation in the offenses charged and advising him of the consequences of his plea with respect to forfeiture of money seized by the police and possible revocation of his probation. The only deficiency was the court’s failure, after the defendant had responded affirmatively to the question whether his plea was voluntary, to inquire whether the plea was the result of force or threats or promises apart from a plea agreement. Although undoubtedly prophylactic, that additional inquiry is essentially redundant of the prior voluntariness inquiry pursuant to Practice Book § 712. In this case, it is reasonable to infer that the defendant would not have responded affirmatively to a further question about threats or promises, because no such claim was made when he moved to withdraw his plea in the trial court. I am not inclined to reverse a judgment simply on the ground of a technical deficiency in the acceptance of the guilty plea that the record in this case indicates had no impact on the defendant’s decision to plead guilty.